Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-12, 21 and 22 are currently pending. Claims 1 and 21 have been amended by Applicants’ amendment filed 11-13-2020. Claims 17 and 18 have been canceled by Applicants’ amendment filed 11-13-2020. No claims have been added by Applicants’ amendment filed 11-13-2020. 

Applicant's election of Group I, claims 1-16, 21 and 22 (claims 13-16, now canceled), directed to a method of loading beads on a sensor substrate; and the election of Species with traverse, as follows:
Species (A): species further comprising the step of further comprising flowing one or more bubbles through the flow cell as recited in claim (instant claim 3), 
Species (B): species of evaporating liquid from a flow cell includes drawing gas through the flow cells for a period of at least 15 seconds (instant claim 4), 
Species (C): species of applying the condensing solution, wherein applying the condensing solution includes applying the condensing solution after drawing gas through the flow cell (instant claim 7), in the reply filed on March 16, 2018 was previously acknowledged.

Applicant's Supplemental election of: 
Species (D): species of method of claim 1 further comprising the step of flowing one or more bubbles through the flow cell and over the sensor substrate prior to removing the liquid from the flow cells; applying a condensing solution; and applying an enzyme solution through the flow cell (instant claim 21), and
l/min to 100ml/min (instant claim 22), elected in a telephone interview on April 17, 2018, was previously acknowledged.

Claims 17 and 18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 3-12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2018.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative John Schell on October 20, 2020, wherein the invention was discussed including loading hydrogel beads into wells that are slightly smaller than the bead itself as shown in Figure 4; as well as, potential amendments to the claims that might assist in moving prosecution forward.

Priority
The present application filed July 1, 2015 claims benefit of US Provisional Patent Application No. 62/020,305, filed July 2, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 13, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The rejection of claims 1, 2, 21 and 22 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10066260, issued September 4, 2018 because the claims at issue are not identical, and are patentably distinct from each other.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “hydrogel bead” to refer any type of bead or particle composed of polymer networks having hydrophilic properties including, for example, polyacrylamide gel beads, agarose beads, sepharose, cross-linked polymer beads of any kind, etc.
The Examiner has interpreted the term “evaporation” to include any method of removing liquid including, for example, placing the system under vacuum, drawing air through the flow cell, pushing a gas through the flow cell, applying heat, applying a hydrating solution, diffusion, the evaporation of liquid over time, etc.
The Examiner has interpreted the term “disposed partly in and partly out of the well” to refer to any amount of a hydrogel bead being disposed within, or outside of, a well including, for example, 0.001%, 0.01%, 0.0001 microns, 99.98 %, etc., wherein any such amount of a bead being so disposed within or outside of a well constitutes loading a bead into a well on the sensor substrate.

The Examiner has not given patentable weight to the term “the evaporating drawing the hydrogel beads into the plurality of wells”, and the term “the condensing solutions acting to shrink the hydrogel beads” because they are interpreted to simply express the intended result of process steps positively recited.’” Id. See M.P.E.P. § 2111.04.

Double Patenting
	The rejection of claims 1, 2, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9797011, issued October 24, 2017 for the reasons of record.

Response to Arguments
Applicant’s arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) US Patent 9797011 does not recite removing liquid or evaporating (Applicant Remarks, pg. 5, first partial paragraph).
Regarding (a), the Examiner notes that claim 1 is very broadly recited, and that the terms “removing” and “evaporating” can encompass hundreds of different methods of “removing” and “evaporating”. The Examiner has interpreted the term “evaporation” to include any method of removing liquid, and the term “evaporation” to include any method of removing liquid. Moreover, it is noted that the term “evaporation” is defined (in part) as: (i) change from a liquid to a vapor, and (ii) the vanishing or disappearance of something as evidenced by Merriam-Webster (pg. 1, last full paragraph); and the term “remove” is defined (in part) as: (i) to change the location, position, station or residence; (ii) to transfer from one court to another; (iii) to dismiss from office; and (iv) to get rid of as evidenced by Merriam-Webster 2 (pg. 2, first full paragraph). It is noted that US Patent No. 9797011 recites in claim 1, “exposing the plurality of particles to a solution including a condensing agent”, and “applying the condensed particles to a surface” (interpreted as removing a portion of the suspension following 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 21 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 21 is maintained as being indefinite for the recitation of the term “prior to the removing the liquid from the flow cell” in lines 2-3 because it is unclear as to which liquid is being referred to in claim 21 because instant claim 1 refers to “removing a portion of a suspension” and “evaporating remaining liquid of the suspension”, while claim 21 recites “applying a condensing solution” and “applying an enzyme solution”; such that it is completely unclear whether the term recites a new step of “removing the liquid from the flow cell” (e.g., removing the condensing solution, or removing the enzyme solution as recited in instant claim 21), or whether the term refers to a step that occurs prior to the step of “removing a portion of the suspension from the flow cell”, or the step of “evaporating remaining liquid from the flow cells” as recited in claim 1 and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 2, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Patent Application Publication No. 20120322054, published December 20, 2012; of record) in view of Rodinova (US Patent Application Publication No. 20080026373, published January 31, 2008; of record).   
Regarding claim 1 (in part), 2 and 21, Rothberg et al. teach methods and apparatus relating to very large scale FET arrays for analyte measurements, wherein chemFET (e.g., ISFET) arrays including ISFET sensor arrays can be fabricated using conventional complementary metal-oxide-semiconductor (CMOS) processing techniques based on improved FET pixel and array designs that increase measurement sensitivity and accuracy, and at the same time facilitate significantly small pixel sizes and dense arrays, and wherein improved array control techniques provide for rapid data acquisition from large and dense arrays, such that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis including (corresponding to semiconductor sequencing device; and array of pH sensors) (Abstract; and paragraph [0016], line 19). Rothberg et al. teach that the array can be coupled to one or more microfluidics structures that form one or more reaction chambers, of “wells” or “microwells”, over individual sensors or groups of sensors of the array, and apparatus which deliver analyte samples to the wells and removes them from the wells between measurements, wherein the various microfluidic structures can be employed to flow reagents/analytes to and from the wells or pixels (corresponding applying a suspension to wells; flow cell; sensor substrate; and removing liquid from the flow cell) (paragraph [0030], lines 8-13 and 19-20). Rothberg et al. teach a method for sequencing a nucleic acid comprising disposing a plurality of template nucleic acids into a plurality of reaction chambers, wherein the plurality of reaction chambers is in contact with a chemical-sensitive field effect transistor (chemFET) array comprising at least one chemFET for each reaction chamber (corresponding to sequencing) (paragraph [0050], lines 1-7). Rothberg et al. teach that receptors can be non-covalently coated onto the passivation layer, wherein the non-covalent deposition of the receptor to the passivation layer can involve the use of a polymer matrix including polyethylene glycol and polyvinyl alcohols (interpreted as a condensing solution, claim 21) (paragraphs [0174], lines 1-4; and [0176], lines 1-6). Rothberg et al. teach that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution (interpreted as a bead suspension) into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells (interpreted as removing apportion of the suspension from the flow cell following applying; and the bead being at least partially in the plurality of wells), wherein the fluidic interface is sometimes referred to as a “flow cell”, wherein beads can be made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides (interpreted as a non-ionic polymer, and condensing agent), latex gels, cross-linked dextrans, and agarose gels (interpreted as hydrogel beads) (corresponding to applying a hydrating solution; evaporating; hydrogel beads; and flow cell) (paragraphs [0270], lines 4-6 and 11; [00326], lines 1-14; and [0397], lines 1-2). Rothberg et al. teach that on the bottom of the glass  promoting a substantially laminar flow across the microwell array including a series of microfluidic channels fanning out from the inlet pipe to the edge of the flow chamber (paragraph [0286]). Rothberg et al. teach that chemical compound microarrays with chemFET can be made by covalently immobilizing the compounds on the solid surface by spotting and drying the compound on the solid surface (corresponding to evaporating remaining liquid of the suspension from the plurality of wells, the hydrogel beads remaining at least partially in the plurality of wells) (paragraph [0365]). Rothberg et al. teach that a solution containing the nucleic acid-coated beads is applied with a precision pipette to the minor reservoir, the volume of solution is added, the pipette is retracted, and the syringe is pulled carefully and slowly until the droplet recedes to the top of the minor reservoir (corresponding to applying a suspension of beads; and removing a portion of the liquid from the flow cell) (paragraph [0396]). Rothberg et al. teach that buffer solution is injected into the major reservoir, then the solution is pipetted out by placing a pipette tip along the bottom edge of the major reservoir (corresponding to evaporation of liquid from the flow cell) (paragraph [0397], lines 5-9). Rothberg et al. teach sequencing using the ISFET sensor array (corresponding to sequencing using the semiconductor-sequencing device) (paragraph [0401]). Rothberg et al. teach that the bead solution is loaded into the fluidic path, but is not yet at the location of the flow cell, such that before transferring the bead solution plug, or volume of bead solution in the fluidic path, the solution in the minor reservoir is cleaned using buffer solution that is injected into the major reservoir, then pipetted out by placing a pipette tip along the bottom edge of the major reservoir, wherein the syringe is pulled until the droplet retracts to the top of the minor reservoir, such that now the bead solution plug is loaded into the flow cell’s flow chamber (corresponding to flowing one or more bubbles through the flow cell prior to removing the liquid from the flow cell, claim 21) (paragraphs [0397]-[0398]). Rothberg et al. teach that a volume of buffer solution is added as a droplet above the minor reservoir, as in prior bead solution applications (interpreted as applying a suspension); again, the syringe is pulled until the droplet retracts to the top of the minor reservoir (interpreted as removing a portion of the suspension); a magnet pulls the beads from the bead solution into the microwells of the chip (interpreted as evaporating remaining liquid of the suspension), and the entire process (excluding the initial priming of the fluidics with buffer solution) can be repeated for the loading of small packing beads into the microwells, wherein other ways of drawing beads into the wells of the flow chamber include centrifugation or gravity (corresponding to the beads being at least partially in the plurality of wells; and centrifuging, claim 2) (paragraphs [0398]-[0400]).
	Rothberg et al. do not specifically teach evaporating remaining liquid of the suspension from the plurality of wells following removing the portion of the suspension from the flow cell (instant claim 1, in part); or drawing gas through the flow cells for a period of 15 seconds and not longer than 30 minutes at a rate of 100 microliters per minute to 100 milliliters per minute (instant claim 22).
Regarding claims 1 (in part) and 22, Rodinova teaches that the method is conducted in a manner to form and dry an array of the analytes complexes at a corresponding array of surface-bound probes enclosed within a cassette including forcing a drying gas stream to flow over the enclosed surface for an interval of about one-half minute or more (interpreted as encompassing at least 15 seconds and not more than 30 minutes), and fording the drying gas stream to flow over complexes on a sequence of probes in a line in a relatively narrow flow channel (interpreted as encompassing at least 15 seconds and not more than 30 minutes, claim 22) (paragraphs [0023]), lines 1-3; and [0027]-[0028]). Rodinova teaches that a cassette has a passage leading from a bubble removal system to the probe-bearing surface and the desiccating gas stream is introduced into that passage (corresponding to a bubble flowing through the flow cell) (Abstract). Rodinova teaches assays based on probes attached to surfaces enclosed within cassettes and cassettes and reading stations for the assays, such that after liquids flow over the probe or probe array to form an array of photo-emissive analyte complexes, and prior to reading, (a) a liquid is removed by flow, removing liquid resident at the analyte complex on the enclosed surface (interpreted as removing a portion of the suspension); and (b) a drying gas stream is forced into the cassette and over the complexes for a drying interval under conditions that substantially volatilize and remove residue of the liquid associated with the analyte complex, such that the forced drying gas stream can also be varied in flow rate or interrupted once of a number of times, without detrimental effect except for related delay (interpreted as evaporating the remaining liquid of the suspension, and encompassing a flow rate of 100microliters/min to 100 mL/min, claim 22) (paragraph [0021]). Rodinova teaches the useful techniques include ELISA, sandwich assays, competition assays, enzyme assays, sequencing by hybridization, SNP detection, differential gene removing the liquid by flow improves both signal, S/N ratio, the efficiency of the fluorescent tags, and the performance of complex assays (paragraphs [0014]; [0019]; and [0091]). Rodinova teaches that the cassette having a bubble removal system to which at least some of the liquids are exposed before reaching the common passage (corresponding to flowing one or more bubbles through the flow cell prior to removing the liquid from the flow cell) (paragraph [0046], lines 3-6). Rodinova teaches that a cassette can store reagents for carrying out an assay such as binding reagents and sample processing reagents that can be present in liquid form (corresponding to encompassing applying an enzyme solution) (paragraph [0047], lines 16-19). Rodinova teaches that following completion of the liquid phases of the assay the forms fluorescently labeled analytes complexes on the enclosed surfaces, liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber (interpreted as removing the suspension from the flow cell, the hydrogel beads remaining at least partially in the plurality of wells), wherein this is important because reagent and/or other liquids contain salts and/or molecules that can remain on the wall of the reaction chamber as evaporation takes place, such that desiccated remnants can also be fluorescent and add to the background signal (corresponding to drawing gas through the flow cell) (paragraph [0107]). Rodinova teaches that figures 10A and 10B are graphic presentations of the meaningful fluorescent energy produced by an assay as a drying air stream is sustained through the reaction chamber and after re-wetting, wherein Figure 10B shows deterioration to the original state as the reaction chamber is rehydrated (corresponding to applying a hydrating solution) (paragraphs [0070]; and [0105], lines 1-5). Rodinova teaches that the cassette is combined with a control system constructed to produce gas flow during a wash phase for removal of liquid contaminants, including bursts of gas at intervals during the wash phase (paragraph [0045]).
Although the combined references of Rothberg et al. and Rodinova do not specifically teach a drawing gas as a rate in the range of 100L/min to 100 mL/min, Rothberg et al. do teach methods and apparatus for analyte measurements including ISFET sensor arrays, as well as, the deposition of a second passivation layer thermal and e-beam evaporation; and that on the bottom of the glass slide, the flow chamber can comprise various structures for promoting a substantially laminar flow across the  drying air stream is sustained through the reaction chamber and after re-wetting, such that desiccated remnants can also be fluorescent and add to the background signal; and that liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber, such that depending upon the instrument being used, the size of the reaction chamber and/or wells, the size and/or number of beads in the flow chamber, the amount of liquid in the reaction chamber, the size of the reaction sites, the area of the sensor substrate, the size of the channels, and/or whether the reaction chamber/flow cell is heated, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the background signal can be improved and/or liquid evaporated from a flow cell by thermal evaporation, as well as, by suction or blowing of air or other non-reactive gas through the flow chamber, such that a gas can be drawn through a flow cell at a variety of rates, including a rate of 100L/min to 100 mL/min.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of an array combined with a control system constructed to produce a gas flow during a wash phase as exemplified by Rodinova, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fabricating large scale FET arrays including loading beads into the wells by applying a suspension of hydrogel beads to the flow cell followed by centrifuging, wherein the flow chamber can comprise microfluidic channels to promote a  draining, suction and/or forcing a stream of drying gas for a drying interval prior to reading probes as disclosed by Rodinova with a reasonable expectation of success in removing liquid contaminants including reagent salts and/or molecules that can remain on the walls of the reaction chamber as evaporation takes place, such that desiccated fluorescent remnants are removed and/or in improving signal, signal-to-noise ratio, the efficiency of fluorescent tags, and improving the performance of complex assays including sequencing and/or to allow for rapid data acquisition from large and dense arrays.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rothberg and Rodinova fail to teach evaporating to draw hydrogel beads into wells in the context of the present method (Applicant Remarks, pg. 7, first full paragraph). 
Regarding (a), please see the discussion supra regarding the definitions of the terms, “removing” and “evaporating”. It is noted that none of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, it is noted that instant claim 1 is very broadly recited such that terms such as; “applying”, “removing”, and “evaporating” can encompass hundreds of different methods. The Examiner has interpreted the term “the evaporating drawing the hydrogel beads into the plurality of wells” to simply express the intended result of a process step positively recited (e.g., evaporation) (See; MPEP § 2111.04). Rothberg et al. teach a method for sequencing a nucleic acid comprising disposing a plurality of template nucleic acids into a plurality of reaction chambers (interpreted as sequencing); that a volume of buffer solution is added as a droplet above the minor reservoir, as in prior bead solution applications (interpreted as applying a suspension); again, the syringe is pulled until the droplet retracts to the top of the minor reservoir (interpreted as removing a portion of the suspension); a magnet pulls the beads from the bead solution into the microwells of the chip (interpreted as evaporating remaining liquid of the suspension), and the entire process, excluding the initial priming of the fluidics with buffer solution, can be repeated for the loading of small packing beads into the microwells; that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution (interpreted as applying a bead suspension) into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells (interpreted as removing apportion of the suspension from the flow cell following applying; evaporating remaining liquid, and the bead being at least partially in the plurality of wells); drying the compound on the solid surface (interpreted as evaporating the remaining liquid); and that other ways of drawing beads into the wells of the flow chamber includes centrifugation or gravity (corresponding to the beads being drawn into the plurality of wells, and at least partially in the plurality of wells). Rodinova teaches removing liquid within an enclosed surface such as cassette-processed arrays including by draining, suction and/or forcing a stream of drying gas for a drying interval prior to reading probes (interpreted as removing a portion of the suspension, and evaporating remaining liquid); that (a) a liquid is removed by flow, removing liquid resident at the analyte complex on the enclosed surface (interpreted as removing a portion of the suspension); and (b) a drying gas stream is forced into the cassette and over the complexes for a drying interval under conditions that substantially volatilize and remove residue of the liquid associated with the analyte complex (interpreted as evaporating remaining liquid); and that signal, signal-to-noise (S/N) ratio, the efficiency of the fluorescent tags, and the performance of complex assays is substantially improved. Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims including drawing hydrogel beads into a plurality of wells.




Regarding claims 1 (in part), 2, 21 and 22, Xu teaches next-generation sequencing technologies that employ emulsion polymerase chain reaction (emPCR or ePCR) and the sequencing template are bead-based micron scale including the sequencing technologies of Roche/454, Polonator, SOLiD, and Ion Torrent systems (pg. 3, first full paragraph, lines 6-9). Xu teaches that to perform ePCR, the mono-sized, paramagnetic streptavidine coated beads are pre-loaded with dual biotin forward primer, an aqueous phase is prepared with the preloaded beads, PCR mixture, primers and paired end-tag library, the mixture is vortexed with an oil phase to create an emulsion, and each droplet of the water-in-oil emulsion has one bead, one molecule of template DNA, and PCR mix, where in a loaded PicoTiterPlate device 41, is placed into a Gnome Sequence FLX instrument and the fluidics sub-system delivers sequencing reagents across the wells of the plate (corresponding to flowing bubbles through the flow cell, claim 21) (pg. 8, last partial paragraph; and pg. 12, last partial paragraph, lines 1-6). Xu teaches Ion Torrent Semiconductor sequencing as a DNA sequencing technique based on the detection of hydrogen ions, which are released during the polymerization of DNA using sequencing-by-synthesis (SBS) chemistry, wherein ion semiconductor sequencing an also be referred to as Ion Torrent Sequencing, pH-mediated sequencing, or semiconductor sequencing (corresponding to a semiconductor sequencing device; sequencing; and array of pH sensors) (pg. 20, Section 1.2.4, first full paragraph, lines 1-7). Xu teach at the beads used in the ePCR and 3 micron size sphere, wherein the special and key technology for Ion Torrent sequencing is the sequencing chemistry and signal detection system (pg. 21, first full paragraph, lines 3-5). Xu teaches that microwells on a semiconductor chip each contain one single-stranded template DNA molecule (interpreted as a polynucleotide) to be sequenced and one DNA polymerase are sequentially flooded with unmodified A, C, G or T dNTP, wherein the hydrogen ion that is released in the reaction changes the pH of the solution which is detected by a hyper-sensitive ion sensor, and wherein beneath the layer of micro-wells is an ISFET ion sensor, such that all layers are contained within a CMOS semiconductor chip (corresponding to a sequencing templates (fragment library) are immobilized on a proprietary flow cell surface (Figure 9) designed to present the DNA in a manner that facilitates access to enzymes while ensuring high stability of surface bound template and low non-specific binding of fluorescently labeled nucleotides (corresponding to applying an enzyme, claim 21) (pg. 25, first full paragraph, lines 1-4). Xu teaches that template-carrying beads are pipetted into the chip’s loading port, the chip is installed in the sequencing instrument, and all four nucleotides cyclically flowed in an automated 2-h run (corresponding to apply a suspension of beads to a flow cell; and defined over a sensor substrate) (pg. 23, first partial paragraph, lines 8-9). Xu teaches that single-stranded template DNA library beads are added to the DNA bead incubation mix and are layered with enzyme beads onto a PicoTiterPlate device, and the device is centrifuged to deposit the beads into the wells (corresponding to centrifuge device in the presence of the beads, claim 2) (pg. 8, Section 1.2.1.2, first full paragraph). Xu teaches in Appendix F, Polony sequencing protocol on Polonator with respect to amino-silane coating a flow cell including the steps of thoroughly wash and dry the flow cell to be coated, wash the flow-cell with dH2O (interpreted as a hydrating liquid), wash the flow cell with 100% isopropanol (interpreted as a condensing solution), wash the flow cell with acetone, and air dry the flow cell on vacuum (interpreted as evaporating and drawing gas through the flow cell), then coat the flow cell with amino-silane by using a syringe to suck 3-aminopropyltriethoxysilane solution into the flow cell, suck dH2O through the flow cell to wash, such acetone through the flow cell to wash and air dry the flow cell on vacuum (correspond to removing liquid from the flow cell; applying a hydrating solution; evaporating a liquid; applying a condensing solution; and drawing gas, claims 21 and 22 (in part)) (pg. 209), wherein liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber including a drying gas stream is forced into the cassette and over the complexes for a drying interval to remove liquid residue, wherein the interval of drying can be of the order of about one minute as evidenced by Rodinova et al. (Abstract; and paragraph [0107]). Xu teaches that for library preparation, the tube was turned around twice using a magnetic particle separator (MPC), and when the solution appeared clear, the supernatant was carefully removed and without disturbing the bead pellet (also interpreted as removing the suspension), an ethanol wash was done, and to remove residual ethanol, the tube was pulse-spun then placed back on the MPC and residual supernatant removed without disturbing the bead pellet, and the beads were air dried (interpreted as evaporating remaining liquid of the suspension, the hydrogel beads remaining at least partially in the plurality of wells) (pg. 112, first partial paragraph)
Although Xu does not specifically teach drawing gas through a flow cell for a period of 15 seconds and not longer than 30 minutes at a rate of 100 microliters per minute to 100 milliliters per minute, Xu does teach wash the flow-cell with dH2O (interpreted as a hydrating liquid), wash the flow cell with 100% isopropanol, wash the flow cell with acetone, and air dry the flow cell on vacuum, then coat the flow cell with amino-silane by using a syringe to suck 3-aminopropyltriethoxysilane solution into the flow cell, suck dH2O through the flow cell to wash, such acetone through the flow cell to wash and air dry the flow cell on vacuum, wherein liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber including a drying gas stream is forced into the cassette and over the complexes for a drying interval to remove liquid residue, wherein the interval of drying can be of the order of about one minute as evidenced by Rodinova et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that depending upon the instrument being used, the size of the reaction chamber and/or the plurality of wells, the size and/or number of beads in the flow chamber, the amount of liquid in the reaction chamber, the size of the reaction sites, the area of the sensor substrate, the size of the channels, and/or whether the reaction chamber/flow cell is heated, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the background signal can be improved and/or liquid evaporated from a flow cell by thermal evaporation, as well as, by suction or blowing of air or other non-reactive gas through the flow chamber, such that a gas can be drawn through a flow cell at a variety of rates, including a rate of 100L/min to 100 mL/min.
Xu does not specifically teach a hydrogel bead (instant claim 1, in part).
Regarding claim 1 (in part), Rothberg et al. teach methods and apparatus relating to very large scale FET arrays for analyte measurements, wherein chemFET (e.g., ISFET) arrays including ISFET sensor arrays can be fabricated using conventional complementary metal-oxide-semiconductor CMOS) processing techniques based on improved FET pixel and array designs that increase measurement sensitivity and accuracy, and at the same time facilitate significantly small pixel sizes and dense arrays, and wherein improved array control techniques provide for rapid data acquisition from large and dense arrays, such that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis (corresponding to semiconductor sequencing device; and array of pH sensors) (Abstract; and paragraph [0016], line 19). Rothberg et al. teach that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells, wherein the fluidic interface is sometimes referred to as a “flow cell”, wherein beads can be made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides, latex gels, cross-linked dextrans, and agarose gels (corresponding to applying a hydrating solution; hydrogel beads; and flow cell) (paragraphs [0270], lines 4-6 and 11; [00326], lines 1-14; and [0397], lines 1-2).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of DNA sequencing using ISFET arrays as exemplified by Rothberg, it would have been prima facie obvious for one of ordinary skill 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Xu is generally directed to next generation sequencing  and discusses 8 different sequencing devices, such that one of ordinary skill in the art would not have combined individual aspects and method steps from disparate sequencing technologies; and Rodinova fails to teach or suggest the evaporating liquid to draw hydrogel beads into wells (Applicant Remarks, pg. 7, last full paragraph, and last partial paragraph; and pg. 8, first partial paragraph).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, the Examiner’s interpretation of the claim language including that the term “the evaporating drawing the hydrogel beads into the plurality of wells” has been interpreted to simply express the result of a process step positively recited; and the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every claim limitation. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component). Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Regarding Applicant’s assertion that one of ordinary skill in the art would not have combined individual aspects and method steps from disparate sequencing technologies, the Examiner disagrees. It is noted that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Given the broadly recited method steps of instant claim 1 (e.g., applying, removing, evaporating, and sequencing), it is unclear to the Examiner as to why Applicant believes that it would not have been prima facie obvious to one of ordinary skill in the art to combine individual aspects of known next generation sequencing technologies such as flow cell preparation, cleaning, and maintenance; as well as, techniques for loading beads into wells including PicoTiterPlate devices for a sequencing run as taught by the combined references of Xu et al. and Rothberg et al. The Office has provided motivation for substituting the streptavidine-coated beads including ISPs in the method of preparing bead-based arrays for nucleic acid sequencing and detection by ISFET as disclosed by Xu to include the beads made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides, latex gels, cross-linked dextrans, and agarose gels, which are loaded as solutions into the flow cell into the fluidic path as taught by Rothberg with a reasonable expectation of success in preparing bead-bound 



(3)	The rejection of claims 1, 2, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Life Technologies (Ion Torrent User Guide, 2012, 1-64) in view of Rothberg et al. (US Patent Application Publication No. 20120322054, published December 20, 2012; of record) as evidenced by ThermoFisher (ThermoFisher Scientific, 2020, 1-3); and Rodinova (US Patent Application Publication No. 20080026373, published January 31, 2008; of record).
Regarding claims 1, 2 and 21 (in part), Life Technologies teach the Ion PGM Sequencing 200 Kit v2.0 for use with the Ion Personal Genome Machine (PGM) System and the Ion 314, 316, and 318 chips (corresponding to a sensor substrate; flow cell; plurality of wells; and semiconductor sequencing device) (pg. 1, entire page), wherein it is known in the art that the Ion PGM System combines semiconductor sequencing technology with natural biochemistry as evidenced by ThermoFisher (pg. 1, first full paragraph, lines 1-2). Life Technologies teaches annealing a sequencing primer to the ISP, and enriching template-positive ISPs (interpreted as polynucleotides) (pg. 25, entire page). Life Technologies teaches a chip loading method for Ion 316 and Ion 318 Chips, wherein the Ion PGM Chip back is placed in a centrifuge adapter bucket and the bucket placed on a flat, stable surface such as a benchtop, such that following polymerase incubation, the entire sample (~30 microliters) is collected in a pipette tip and inserted firmly into the loading port of the chip, and the ion sphere particles (ISPs) are slowly deposited into the loading port to avoid introducing bubbles into the chip (interpreted as applying a suspension; flowing a gas over the chip; evaporating; a condensing solution; applying an chip is transferred to the MiniFuge with the chip tab pointing in and centrifuged for 30 seconds, removed from the centrifuge bucket, and the sample mixed in the chip by pipetting the sample in and out of the chip three times slowly to avoid creating bubbles, then centrifuged again for 30 seconds (interpreted as removing a portion of the suspension; and flowing one or more bubbles, claim 21, in part) (pg. 30, numbers 6-8). Life Technologies teaches to tilt the chip at a 45-degree angle and slowly remove as much liquid as possible from the loading port by dialing the pipette and discarding the liquid; and that if some liquid remains in the chip, performing a 5-second quick spin, wherein if some liquid remains after the quick spin, lightly and rapidly tapping the point of the chip tab against the benchtop a few times to remove any collected liquid (interpreted as removing a portion of the suspension; and evaporating remaining liquid of the suspension) (pg. 30, number 9-12). Life Technologies teaches that when chip loading is complete, press NEXT on the touchscreen and proceed to “Select the Planned Run and Perform the Run”, wherein performing the run includes flushing any loose ISPs from the chip, calibrating the chip and if the chip passes calibration, press NEXT to proceed with the sequencing run (interpreted as applying a hydrating solution; and sequencing) (pg. 30, number 13; and pg. 32, numbers 1-4).
	Life Technologies does not teach a hydrogel bead (instant claim 1, in part); or a condensing solution (instant claim 21, in part); or evaporating liquid with a gas (instant claim 22).
Regarding claims 1 (in part), 21 (in part) and 22, Rothberg et al. teach methods and apparatus relating to very large scale FET arrays for analyte measurements, wherein chemFET (e.g., ISFET) arrays including ISFET sensor arrays can be fabricated using conventional complementary metal-oxide-semiconductor (CMOS) processing techniques based on improved FET pixel and array designs that increase measurement sensitivity and accuracy, and at the same time facilitate significantly small pixel sizes and dense arrays, and wherein improved array control techniques provide for rapid data acquisition from large and dense arrays, such that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis including (corresponding to semiconductor sequencing device; and array of pH sensors) array can be coupled to one or more microfluidics structures that form one or more reaction chambers, of “wells” or “microwells”, over individual sensors or groups of sensors of the array, and apparatus which deliver analyte samples to the wells and removes them from the wells between measurements, wherein the various microfluidic structures can be employed to flow reagents/analytes to and from the wells or pixels (corresponding to wells; flow cell; sensor substrate; and removing liquid from the flow cell) (paragraph [0030], lines 8-13 and 19-20). Rothberg et al. teach a method for sequencing a nucleic acid comprising disposing a plurality of template nucleic acids into a plurality of reaction chambers, wherein the plurality of reaction chambers is in contact with a chemical-sensitive field effect transistor (chemFET) array comprising at least one chemFET for each reaction chamber (corresponding to sequencing) (paragraph [0050], lines 1-7). Rothberg et al. teach that receptors can be non-covalently coated onto the passivation layer, wherein the non-covalent deposition of the receptor to the passivation layer can involve the use of a polymer matrix including polyethylene glycol and polyvinyl alcohols (interpreted as a condensing solution, claim 21) (paragraphs [0174], lines 1-4; and [0176], lines 1-6). Rothberg et al. teach that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution (interpreted as a bead suspension) into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells (interpreted as the bead being at least partially in the plurality of wells), wherein the fluidic interface is sometimes referred to as a “flow cell”, wherein beads can be made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides (interpreted as a non-ionic polymer, and condensing agent), latex gels, cross-linked dextrans, and agarose gels (interpreted as hydrogel beads) (corresponding to applying a hydrating solution; evaporating; hydrogel beads; and flow cell) (paragraphs [0270], lines 4-6 and 11; [00326], lines 1-14; and [0397], lines 1-2). Rothberg et al. teach that on the bottom of the glass slide, flow chamber 3420 can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels fanning out from the inlet pipe to the edge of the flow chamber (paragraph [0286]), wherein it is known that prior to reading, liquid residue can be removed by the flow of a drying gas stream at an interval of about one minute as evidenced by Rodinova (Abstract). Rothberg et al. teach that buffer was added and the beads were suspended third wash (removing a portion of the suspension), the beads were resuspended in buffer, incubated for 30 minutes with rotation (interpreted as centrifuging), washed with annealing buffer and magnesium acetate (interpreting magnesium acetate as a condensing solution, and evaporation), and resuspended in buffer (paragraph [0383]).
Although the combined references of Life Technologies and Rodinova do not specifically teach drawing gas at a rate in the range of 100L/min to 100 mL/min, Life Technologies do teach that the system is run under nitrogen or argon gas pressure, as well as, the use of flowing gas for the preparation of wash bottles; while Rothberg et al. do teach methods and apparatus for analyte measurements including ISFET sensor arrays, as well as, the deposition of a second passivation layer thermal and e-beam evaporation; and that on the bottom of the glass slide, the flow chamber can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels, wherein it is known that, prior to reading, liquid residue can be removed by the flow of a drying gas stream at an interval of about one minute as evidenced by Rodinova, such that depending upon the semiconductor sequencing device and/or chip being used, the size of the reaction chamber and/or wells, the size and/or number of beads in the flow chamber, the amount of liquid in the reaction chamber, the size of the reaction sites, the area of the sensor substrate, the size of the channels, and/or whether the reaction chamber/flow cell is heated, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that liquid residue can be evaporated from a flow cell by thermal evaporation, as well as, by suction or blowing of air or other non-reactive gas through the flow chamber, such that a gas can be drawn through a flow cell at a variety of rates, including a rate of 100L/min to 100 mL/min.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing large-scale ChemFET arrays as exemplified by Rothberg et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of loading beads into chips used in the Ion Personal Genome Machine System as disclosed by Life Technologies to include beads made of materials such as agarose, nitrocellulose, sepharose, latex gels, and crosslinked polystyrene or dextrans as taught by Rothberg et al. with a reasonable expectation of success in producing chips for use in large-scale semiconductor sensor arrays, in facilitating DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), in other analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Life Technologies does not teach a condensing solution or evaporating liquid with a gas and, as explained previously, Rothberg and Rodinova fail to teach evaporating to draw hydrogel beads into wells (Applicant Remarks, pg. 8, third full paragraph). 
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, the Examiner’s interpretation of the claim language including that the term “the evaporating drawing the hydrogel beads into the plurality of wells” has been interpreted to simply express the result of a process step positively recited; and the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that Life Technologies does not teach a condensing solution or evaporating liquid with a gas, and that Rothberg and Rodinova fail to teach evaporating to draw hydrogel beads into wells, please see the discussion supra regarding that none of the references has to teach each and every claim limitation. Life Technologies teaches a chip loading method for Ion 316 and Ion 318 Chips (interpreted as drawing beads into wells), wherein the Ion PGM Chip back is placed in a centrifuge adapter bucket and the entire sample is collected in a pipette tip and inserted firmly into the loading port of the chip, and the ion sphere particles (ISPs) are slowly deposited into the loading port (interpreted as applying a suspension); that the chip is transferred to the MiniFuge with the chip tab pointing in and centrifuged (interpreted as applying), removed from the centrifuge bucket, and the sample mixed in the chip by pipetting the sample in and out of the chip three times (interpreted as removing a portion of the suspension from the flow cell, evaporation, drawing a gas, and the gas as a condensing agent) then centrifuged again; tilting the chip at a 45-degree angle and slowly remove as much liquid as possible from the loading port by dialing the pipette and discarding the liquid (interpreted as removing a portion of the suspension, and evaporating remaining liquid); and that if some liquid remains in the chip, performing a quick spin wherein if some liquid remains after the quick spin, lightly and rapidly tapping the point of the chip tab against the benchtop a few times to remove any collected liquid (interpreted as removing a portion of the suspension; and evaporating remaining liquid of the suspension); and that when chip loading is complete, press NEXT on the touchscreen and proceed to “Select the Planned Run and Perform the Run”, wherein performing the run includes flushing any loose ISPs from the chip (interpreted as encompassing drawing the hydrogel beads into the plurality of wells). Rothberg et al. teach loading the wells with the DNA-bound beads including loading a bead solution (interpreted as applying a bead suspension) into the fluidic path, and flowing of several different solutions such as reagents and washes across the wells; and that buffer was added and the beads were suspended (interpreted as a bead suspension), such that following the third wash (removing a portion of the suspension), the beads were resuspended in buffer, incubated with rotation (interpreted as centrifuging), washed with annealing buffer and magnesium acetate (interpreting magnesium acetate as a condensing solution, and evaporation), and resuspended in buffer. Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims.



The Examiner suggests that Applicant amend claim 1 to recite specific steps. For example, amending claim 1 to recite a specific and separate step of “drawing the hydrogel beads into the plurality of wells” including, for example, wherein drawing the hydrogel beads into the plurality of wells comprises applying a vacuum, heating, chemically desiccating the bead (etc.) to remove the suspension comprising water, buffer and/or solvent from the bead, until the diameter of the bead is at least 10% smaller than the diameter of the well, such that at least a portion of the bead is disposed within the well.

Conclusion
Claims 1, 2, 21 and 22 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639